internal_revenue_service _---- -_- appeals_office -----_- capitol street suite fresno ca department of the treasury wee ee employer_identification_number pate jul number release date a b certified mail dear person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason s a primarily performs activities which are substantially commercial in nature operational_test under code sec_501 as it conducts activities which have characteristics of a trade_or_business thus the organization is not operated exclusively for one or more exempt purposes as set forth in sec_501 of the code a does not meet the contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication ce re you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours joseph k phegley appeals team manager enclosure publication and or ai department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date april taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal revenue cade code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in section c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalag number 34809f may file a protest with the irs appeats office by submitting a written request to the contact person ai the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you aiso may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn'ta substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that _ hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures report of examination form_6018 publication publication paul a marmolejo acting director eo examinations letter rev catalog number 34809f - form_886 a name of taxpayer schedule no or exhibit year period ended revision dated explanation of items department of the treasury - taemal revenuc sonex issue june should the tax exempt status of the be revoked because it is not operated exclusively for charitable purposes under sec_501 of the internal_revenue_code facts _ original incorporation dated april the center’ initially filed articles of organization dated april with the secretary the organization's purpose in article was of the to provide improved and advanced education programs and methods in educational human services and like institutions organizations and agencies through the development and implementation of cooperative educational programs encompassing a broad range of education areas and matters to identify education needs and problems of said educational human services institutions organization and agencies and sponsor collaborative efforts to meet such needs and problems to receive and administer financial support assistance grants and or appropriations in support to new or ongoing programs of the corporation or in support of new or ongoing programs of educational centers institutions or agencies engaged in the providing of education and or human services whether of a public or private character to foster and implement the distribution of needed and requested educational_services to foster develop and implement the establishment of exemplary education programs to serve as models for said educational and human services organizations to provide educational materials_and_supplies to said education and human services organizations and to do all those things necessary and carry on all those activities deemed proper and incidental to effect the aforecited purposes and generally to carry on any other activities which may be advantageously pursued in conjunction with and in support of the corporation __ the irs received application_for charitable status received february form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code from the center on february to receive a definitive ruling as to the their status under sec_509 the organization completed part vii of form_1023 stating that it is not a private_foundation because it operates solely for the benefit or in connection with one or more exempt the center filed form - organizations the form_1023 instructions for part il question state give a narrative description of the activities presently carried on by the organization and also those that will be carried on the center attached a schedule with the detailed activities which is included as attachment page sec_1 through the form_1023 listed -_ city and town school systems in northeastern organizations the list of city and town systems is on page of attachment i as the qualifying supported porm 886-a preva -68 department of the treasury - internal_revenue_service page -1- porm r86 a - deparment of the treasury ternal revenue service explanation of items name of taxpayer revision dated schedule no or exhibic year period ended june determination_letter dated june on june the irs office in issued a letter signed by district_director determining the organization’s status the organization was granted exemption under sec_501 because they are an organization described in a a footnote to the determination_letter stated this letter is conditioned on the submission within days of a conformed copy of the april amendment to the articles of incorporation _ the center filed articles of amendment articles of amendment dated april with the secretary of the changed its purpose the amended purpose in article was the corporation is organized exclusively for charitable religious education and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under lr c sec_501 or as such law may be amended in the future further it is the purpose of the corporation to serve and perform its services on the behalf among others certain public organizations to wit committee school committee dated april that school committee school committee schoo committee school committee school committee school committee school committee school committee school committee school committee school committee school committee scholl committee school committee the irs office issued district_director superseding the letter of june the center was granted exemption under sec_501 because they are an determination_letter dated september a letter signed by organization described in a the determination_letter states based on information supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code we have further determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization described in sec_509 if your sources of support or your purposes character or method of operation change please let us know so we can consider the effect of the change on your exempt status and foundation status restated articles of organization dated january restated articles of organization with the secretary of the _ the center filed dated january that changed the purpose of the corporation in article the amended purpose is programs and methods in educational human services and like institutions organization and agencies through the development and implementation of cooperative to provide improved and advanced educational form 886-a rev department of the treasury internal_revenue_service page -2- form b86 a name of taxpayer schedule no or exhibit year period ended revision dated explanation of items deparment of the tseasury - internal revenue sonvice - june educational programs encompassing a broad range of educational area and matters to identify educational needs and problems of said educational and humans services institutions organizations and agencies and sponsor collaborative efforts to meet such needs and problems to receive and administer financial support assistance grants and or appropriations in support of new or ongoing programs of the corporation or in support of new or ongoing programs of educational centers institutions or agencies engaging in the providing of educational and or human services whether of a public or private character to foster and implement the distribution of needed and requested educational_services to foster develop and implement the establishment of exemplary educational programs to serve as models for said educational and human services organizations to provide educational materials_and_supplies to said educational and human services organizations and to do all those things necessary and to carry on all those activities deemed proper and incidental to effect the aforecited purposes and generally to carry on any other activities which may be advantageously pursued in conjunction with and in support of the corporation and which are not in conflict with chapter of the organization described in sec_501 of the internal_revenue_code general laws or with the corporation's status as an current aatiyities and operational information-foarm part il question of part ill of form_990 for tax_year ending june _ states briefly describe the organization’s mission the center answered that it is a diversified educational and technological resource for schools cities and towns and other non- rofit organizations offers a broad range of professional development facilities ‘nanagement transportation services and technology programs and solutions -auestion of part ill of form_990 for tax_year ending june the organization’ program service accomplishments for each of its three largest program services as measured by expenses’ the following chart details the center's answer _ states describe department of the treasury - internal_revenue_service form 886-a rev page -3- form_886 a name of taxpayer schedule no or exhibit yeat period ended revision dated explanation of items department of the freasory internal revence service - june expenses revenue revenue percentage description of program services transportation services provided to dollar_figure special needs students on behalf of local school districts and other human service agencies continuing professional education programs including programs offering college credits to teachers and administrators form local school districts and throughout eastern dollar_figure total dollar_figurel _ approximately additional information provided in the center’s response management of technology networks implementation of school based technology systems primarily for local public school districts various programs retated to public private and special needs education the majority of which is real_estate services including rental of facilities to educational organizations expenses related to these programs are not separately identified but are included in management and general_expenses corporate structure ini9 a regional organization for education and innovation which operated until split into two entities fhe center and the the collaborative’ the collaborative operated as a government_entity providing direct student services while the center provided the support services listed in the chart above plus human resources and administrative support for the collaborative as of may _ the partnership between the center and the collaborative ended due to a statute passed by the relative to improving accountability and oversight of ed ucation collaborative this legislation mandated separation between an education collaborative and any related for-profit or non-profit organization during this timeframe and ongoing the u s department of justice and the several employees who have since been terminated the investigations and separation from the collaborative generated multiple changes to the center's senior personnel contracts and agreements board members by-laws and organizational structure school districts formed when it attorney_general have investigated department of the treasury - internal_revenue_service farm 886-a rev anact page -4- _ form_886 a departenent of the treasury - internal revenuc service name of taxpayer revision dated explanation of items schedule no or exhibit yeat period ended june law an organization described in subsection c or d or sec_501 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 section sec_501 of the code the following organizations are exempt from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office section sec_501 of the code in order to be exempt as an organization described in section sec_501 of the code ‘an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c - a an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 an organization is operated exclusively for charitable purposes only if it engages primarily in one or more of the following activities religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no parts of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals it is not so operated if more than an insubstantial part of its activities do not further these purposes sec_1 -1 c t form 886-a rev deparunent of the treasury - internal revenue secvice page -5- form g r36 a name of taxpayer - revision dated explanation of items schedule no or exhibit yeat period ended depactment of the treasury - incr evenne sonics june an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 an organization may be exempt as an organization described in sec_501 if itis organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c - a - the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education and lessening the burdens of government sec_1_501_c_3_-1 the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 d exemption was denied to an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations on the ground that it was not operated exclusively for exempt purposes under sec_501 the ruling states providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the activity as services at cost lacks the donative element necessary to establish this charitable rev_rul c b however an organization providing investment management services to other exempt_organizations at substantially below cost was granted exempt status rev_rul c b department of the treasury - internal_revenue_service form 886-arev 4-ca page -6- form 886a name of taxpayer revision dated explanation of items schedule no or exhibit year period ended department of the treasury - tatemal revenue service june exemption was granted to an organization formed to initiate and develop plans and programs to reduce vehicle deaths and injuries by providing free expert opinion to local_government officials regarding hazardous traffic conditions in the community and conducting programs to inform the public about traffic safety the organization was supported by contributions from the public performing certain services for the benefit of federal state or local governments has been recognized as a charitable activity and traffic control and safety are universally recognized as a governmental responsibility the relationship between the government and the organization also indicates the existence of a burden of government in that the organization's services are requested by local governments and delivered to the government free of charge based on the a burden of government by providing expert opinion to local facts the activity is government officials the organization relieved the government of an activity it would otherwise have to perform therefore the activities of the organization actually lessen the governmental burden rev_rul c b of the activities organization lessening the burdens of government occurs only if the governmental_unit formally recognizes the objective manifestation may be evident in the interrelationship between the organization and the larger governmental_unit the organization's activities were an governmental program and the organization funded governmental expenses the fact that a governmental_unit expresses approval of an organization's activities does not establish that the organization is lessening the burdens of government rev_rul c b burden part of integral this be its to a two requirements are set forth for an organization to qualify for exemption under sec_501 c by lessening the burdens of government these requirements are an organization’s activities must be activities that a governmental_unit considers to be its burdens and the activities of the organization must actually lessen such governmental burdens rev_rul c b the united_states supreme court held that for an organization to qualify for tax-exempt status the organization must be exclusively devoted to an exempt_purpose and the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 in one case the united_states court of claims held that since the plaintiff was providing information and services purchased by subscribers the plaintiff was in direct competition with other commercial organizations providing similar services the court stated that the plaintiff has chosen to compete in this manner and consequently the plaintiff's activities acquire a commercial hue it was readily apparent that those operations emphasized by the plaintiff were more analogous to commerce than to form 886-a rev department of the treasury - internal_revenue_service page -7- forn a name of taxpayer revision dated explanation of items schedule no or exhibit year petiod ended doparnent of the treasury - tancinal revenue service june education by the sale of these services the plaintiff entered unwittingly or not into a business the court concluded that the business_purpose was primary and not incidental to any educational purpose that may be present american institute for economic research v united_states ct_cl f 2d taxpayer's position the center disagrees with the government that its tax exempt status should be revoked because it is not operated exclusively for charitable purposes under sec_501 of the internal_revenue_code the center states that its school transportation and technology activities lessen the burdens of government which is a charitable purpose the center states that the transportation of schoolchildren is an established core function of local_government because districts to provide transportation for special needs students and chdollar_figure imposes regulations for transporting students in vehicles other than school buses also under the local school districts are required to transport children to their original school if they move out of the district due to homelessness or other economic displacement such as domestic violence situations requires school g l the center provides three reasons why their transportation activities’ lessen the government's burden the first reason is that they preserve governmental resources by saving school districts money because many smaller districts cannot afford to buy and maintain the specially equipped vehicles the second reason is that the center fills the void left by for-profit transportation companies because they will work with the school districts and accept unprofitable routes assignments third the center's transportation activities have operated at a loss because of accepting these unprofitable assignments the center indicated that their technology services are essential to the communities because municipalities recognize internet services are crucial and step in to provide these services indicating that securing technology access is a government function the center’s technology services were developed specifically for and often at the request of and with significant input and direction from the school districts and do not have widespread commercial applicability the center provides three reasons why their technology services lessen the government's burden the first reason is that they work as an extension of the government's it departments by providing managed services to towns without sufficient it staff the second reason is that the center provides essential government services not provided by for-profit technology companies because they provide storage and department of the treasury - intecnal revenue service form 886-ax rev 4-g8 page -8- form_886 a naine of taxpayer schedule no or exhibit year period ended revision dated explanation of items department of the treasury - internal_revenue_service june maintenance of the electronic records as required by the third the center permits flexibility in payment terms for the school districts that are unable to meet the payment schedules government's position the center's activities have changed substantially since it applied for exempt status attachment lists the educational activities programs and partnerships included in their form_1023 exemption application currently the center only generates its revenue from continuing professional education programs sec_1 c - d and sec_1_501_c_3_-1 i require that a charitable organization's educational activities promote education and the instruction of the public on subjects useful to the individual and beneficial to the community the center does not operate exclusively for educational_purposes as required in sec_1_501_c_3_-1 and accordingly does not qualify for exemption for educational_purposes of building leases generate approximately of revenue and the leases are the same in nature as any commercial real_estate lease and consequently the leasing activity does not qualify the center for tax exemption under rc c that statute and specifically a governmental_unit the transportation services and technology networks comprise of revenue respectively the determination of whether an organization’s activities lessen the burden of government requires two tests per revrul_85_2 first it is necessary to requisite showing of an objective determine whether the center has made the manifestation by its activities a burden of government by considering the following questions a does a organization's structure and purposes b are the activities an integral part of a larger governmental program or performed jointly with a governmental_unit c do governmental units control the activities of the organization such as appointing ail the board members d does the organization pay governmental expenses e are payments to the center from regular government funding through grants or general obligation bonds backed with the full faith and credit of the governmental_unit as opposed to general revenue bond financing f is the governmental_unit prohibited from performing the particular activity clearly define creates the organization constitute and the a review of the center's organization and activities indicates the following a a statute did not create the center rather it split from the collaborative because a statute mandated the separation of an educational collaborative from related form 886-a crev department of the treasury - internal revenuc service page -9- form 886a - name of taxpayer revision dated explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service for- profit and non-profit entities b the city and town schools districts use the center to provide both transportation and technology networks services the center uses the standard contract form for technology network services which are regulated by the june and the federal communications commission the federal schools and libraries e-rate program sets the reimbursement rates for on technology transportation agreements in the same manner as other commercial entities the center is not freeing up government fiscal assets because the school districts are paying for their services provided schools services center public bids the to ' c since the center's corporate restructuring and revision of not have representation on the articles of the organization the center's board or any control_over its activities local school districts do d the center does not pay any governmental expenses rather the local school districts pays the center for its services e the school districts pay the center fees for services covered by contractual agreements general grants or obligation bonds are not used to fund the center constitution and statutes do not prohibit the the school districts from directly performing the transportation and technology activities themselves a's based on the above facts and circumstance there is not an objective manifestation by the governmenta units that the center’s activities are burdens of the government the secand test per revrul_85_2 is whether the center's activities actually lessen the burden of the government the center's activities do not differ from those of taxable corporations throughout the state that also serve as transportation and technology providers the school districts contract with the center to perform those activities associated with its burden of transporting students and providing technology access the relationship between the center and the school districts is more in the nature of a commercial contract for services as opposed to a lessening of a governmental burden are satisfying their burdens by because the facts show that the school districts contracting on a commercial basis with the center for transportation and technology services then the center is not lessening their governmental burden conclusion the exempt from federal_income_tax under sec_501 as described in sec_501 therefore its exempt status under c of the internal_revenue_code will be revoked no longer meets the requirements to qualify as form 886-acicv department of the treasury internal_revenue_service page -10-
